a NAS
a

Case 1:19-cv-03115-TJK Document 23 Filed 01/15/20 Page 4 0f3—~~"RECHVED

Mail Room

 

ant ic ono
JAN 1 5 cua

 

 

 

U.S. DISTRICT COURT OF THE DISTRICT OF COLUMBI,) bt

USS. District Court, District of Columbia |

JULIE BEBERMAN, )
Plaintiff, CIVIL NO. 1:19-cv-03115 (TJK)
V. PETITION FOR TEMPORARY RESTRAINING
U.S. DEPARTMENT OF STATE and yORDER, INJUNCTION,
HIS OFFICIAL CAPACITY, )
Defendants.
i )

 

MOTION TO DEEM FACTS ADMITTED
COMES NOW Plaintiff Julie Beberman, pro se, and respectfully requests that the Court
deem the facts presented in Plaintiff's Statement of Undisputed Material Facts admitted.
Beberman moved for Summary Judgment on November 4, 2019. ECF No. 14. Defendants have
not opposed such motion or requested an extension of time to respond. According to LCvR 7(b),
Defendants’ response was due by November 18, 2019. Beberman brought to the Court’s and
Defendants’ attention the pendency of her summary judgment motion in her Motion for Default
Judgment filed December 27, 2019. ECF No. 20.

When the facts asserted and properly supported in a statement of material facts are
unopposed and unrefuted, pursuant to Federal Rules of Civil Procedure 56(e), the district court
may treat them as conceded. Winston & Strawn, LLP v. McLean, 843 F.3d 503, 507 (D.C. Cir.
2016)(Rule 56 “allows the District Court to ‘consider [a] fact undisputed’ if it has not been
properly supported or addressed as required by Rule 56(c).” (quoting Fed. R. Civ. P. 56(e)(2)).
District courts in this Circuit follow Winston & Strawn, LLP, in finding undisputed facts
admitted. E.g. McManus v. Nielsen, 2019 U.S. Dist. LEXIS 48341, *1-3 (Mar. 22, 2019). The

court’s local rules also permit the Court to assume the uncontroverted facts to be admitted.
Case 1:19-cv-03115-TJK Document 23 Filed 01/15/20 Page 2 of 3

LCvR 7(h)(1)(“In determining a motion for summary judgment, the Court may assume that facts
identified by the moving party in its statement of material facts are admitted, unless such a fact is
controverted in the statement of genuine issues filed in opposition to the motion.”),

Because Defendant has failed to respond to Beberman’s Motion for Summary Judgment
and has not controverted Plaintiff's Statement of Undisputed Material Facts, Beberman
respectfully requests that the Court GRANT her motion and deem the properly supported
uncontroverted facts of Plaintiff's Statement of Undisputed Material Facts admitted. Beberman
also respectfully request that the Court rule on her unopposed Motion for Summary Judgment.
See Kavanau Real Estate Trust v. Debnam, 299 N.C. 510, 513 (N.C. 1980)(affirming grant of

plaintiff's unopposed summary judgment motion before defendants filed its answer).

Respectfully submitted,

 

LAO /? ar,
Dated: January 14, 2020 IS Gakic Gebounan
Julie A, Beberman, Esq., pro se
2154 Hospital Street
Christiansted, VI 00820
(340) 277-1613
OillGenie@yahoo.com

to
Case 1:19-cv-03115-TJK Document 23 Filed 01/15/20 Page 3 of 3

CERTIFICATE ERVICE

I HEREBY CERTIFY that on this 14th day of January 2020, the foregoing Motion to

Deem Facts Admitted was served on Defendants via electronic mail and U.S. mail to:

Dated: January 14, 2020

Scott Leeson Sroka

U.S. ATTORNEY'S OFFICE FOR THE DISTRICT OF
COLUMBIA

555 Fourth Street, NW

Washington, DC 20530

(202) 252-7113

Fax: (202) 252-2599

Email: scott.sroka@usdoj.gov

/ . lee Bebeunat ese

Julie A. Beberman, Esq., pro se
2154 Hospital Street
Christiansted, VI 00820

(340) 277-1613
OilGenie@yahoo.com
